BOYD, Justice.
Clarence T. Flowers is appealing directly to this Court his conviction in the Seminole County Court. The conviction was for falsely reporting the commission of a crime in violation of Section 817.49, Florida Statutes. During proceedings in the trial court he challenged the statute’s constitutional validity. The trial judge upheld it. We have jurisdiction of the appeal. Article V, Section 3(b)(1), Florida Constitution.
Appellant offers two constitutional arguments for reversal. First, he contends the statute * is vague. Second, he contends that his Fifth Amendment rights were violated because he was not given Miranda warnings soon enough when he reported falsely the commission of a crime. Both arguments are meritless.
The judgment and sentence of the court below are affirmed.
It is so ordered.
ENGLAND, C. J., and ADKINS, OVER-TON, HATCHETT and ALDERMAN, JJ., concur.
SUNDBERG, J., concurs in result only.

 817.49 False reports of commission of crimes; penalty. — Whoever willfully imparts, conveys or causes to be imparted or conveyed to any law enforcement officer false information or reports concerning the alleged commission of any crime under the laws of this state, knowing such information or report to be false, in that no such crime had actually been committed, shall upon conviction thereof be guilty of a misdemeanor of the first degree, punishable as provided in § 775.082 or § 775.083.